Citation Nr: 1223287	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  12-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1943 to October 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

Review of Virtual VA reveals no documents pertinent to this claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service noise exposure, to include exposure to aircraft and gunfire which is consistent with the nature of his duties and circumstances of his service.

2.  Audiometric testing has revealed bilateral hearing loss to an extent recognized as a disability for VA purposes, and the collective evidence weight of the evidence is at least in equipoise as to whether bilateral hearing loss was incurred in active service.

3.  Tinnitus was not present in service or for several decades after separation from service; is not a symptom of hearing loss; and the Veteran's current tinnitus is not etiologically related to service.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A.        §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran was provided with a VCAA notification letter in February 2009.  It contained all of the notice required by Pelegrini and Dingess, and was issued prior to the initial adjudication of the Veteran's claims.  The Board finds that the duty to notify has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded VA examinations of his hearing loss and tinnitus.  All identified records that are available have been obtained, and the Veteran was provided with the opportunity for a hearing.  As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that the duty-to-assist provisions of the VCAA have been met.

Bilateral Hearing Loss

At the outset, the Board notes that most of the Veteran's service treatment records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty provide reasons and bases for its determinations, and to consider the benefit-of-the-doubt doctrine.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral ear hearing loss due to noise exposure during his military service.  Specifically, he asserts that he was exposed to significant noise from aircrafts and gunfire while serving in the Army.  On VA examinations, the Veteran asserted that he had minimal post-service exposure, to include some use of firearms on a recreational basis.

Regarding the Veteran's period of service, service treatment records reflect that on separation examination in October 1945, the Veteran's hearing was within normal limits bilaterally, based on the Whispered Voice Test (WVT).

In several private treatment records dated in 2006, the Veteran denied hearing problems.

The Veteran was afforded a VA examination in June 2009.  On audiological evaluation, testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
10
25
25
35
55
LEFT
15
15
30
35
55

Speech discrimination scores were 96 for the right ear and 98 for the left ear.  The Veteran was diagnosed with moderate sensorineural hearing loss, bilaterally.

The audiologist opined that the Veteran's bilateral hearing loss was less likely than not due to his exposure to acoustic trauma as a B-17 tail gunner in Italy during World War II.  As rationale, she noted that although the Veteran's WVT was normal at discharge, the WVT was a rudimentary test that was known for being insensitive to high frequency hearing loss.  There was no evidence in the record that the Veteran acknowledged auditory injuries during his discharge physical.  She also noted that the Veteran denied hearing problems on several occasions in private treatment records.

First addressing the matter of in-service injury, the Board notes that the Veteran's available service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to gunfire and aircraft noise while serving as a B-17 tail gunner during World War II.  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to significant noise.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

On the matter of current disability, the Veteran clearly demonstrated on June 2009 VA examination that he has a diagnosis of bilateral hearing loss, for VA disability purposes.  See 38 C.F.R. § 3.385.

The Board notes that the Veteran's service records are mostly missing and from the few remaining records, those only contain hearing test results based on the WVT.  As discussed above, such testing is, by its nature, inexact, and thus is not dispositive as to whether there may have been some downward shift in auditory acuity between entrance and separation from active duty.  The Veteran alleges that he first noticed bilateral hearing loss in service.  It is acknowledged that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that the only competent medical opinion of record is against the claim.  The examining audiologist, however, relied on private orthopedic treatment records in 2006 where the Veteran denied hearing problems.  In his Board hearing, the Veteran stated that he never stated as such to his physician.  On review of these records, it appears that the Veteran's physician was using a checklist to examine the Veteran.  As the physician was focusing on the Veteran's orthopedic problems, it is reasonable to believe that the physician never specifically asked the Veteran about his ears or his hearing and only marked that the patient had no problems based on his own observation.  Thus, the Board finds that Veteran's statements that he never stated as such to his physician to be credible.

Thus, considering the totality of the record-to particularly include the statements provided by the Veteran-the collective evidence also supports a finding that there exists a medical nexus between current bilateral hearing loss and service.  As indicated above, the Veteran suffered significant acoustic trauma during service and has credibly asserted that he first noticed hearing loss in service.  The Veteran's available service treatment records contain only WVT, which are too speculative in nature to support or undermine the claim.  The Board also finds the negative opinion of record to be unreliable because the examiner based her opinion on past statements that the Veteran credibly denied making.  Based on the record, the Board finds that the evidence as to whether the Veteran's bilateral hearing loss resulted from noise exposure in service is in relative equipoise

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss are met.

Tinnitus

The Veteran's service treatment records are negative for complaints or diagnosis of tinnitus.

On June 2009 VA examination, the Veteran reported that his tinnitus began about 10 to 12 years ago.  The Veteran was diagnosed with tinnitus.  The examiner found that the Veteran's tinnitus was not a symptom associated with the Veteran's hearing loss.  She noted that the Veteran reported that his tinnitus began about 10 years ago, which would be approximately 54 years following discharge.  The examiner explained that there was no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  Thus, she found that the Veteran's tinnitus was unrelated to service.

At his Board hearing, the Veteran testified that on occasion during service, he would notice a ringing in his ears.  He also noted, however, that he didn't notice his current ringing in his ears until approximately 10 years ago.  The Veteran stated that it was his contention that he had tinnitus all along, but it worsened 10 years ago.

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

The Veteran is competent to assert that he has ringing in his ears; however, he has stated that his tinnitus was only noticeable approximately 10 to 15 years ago-over 54 years after separation.  Moreover, the only competent opinion on a nexus between the Veteran's current tinnitus and service is against the claim.  As a lay person, the Veteran is not competent to link any post-service tinnitus to his active service.

Accordingly, the criteria for service connection are not met and the claim of entitlement to service connection for tinnitus must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


